NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: June 22, 2022


                         S22A0441. RAYTON v. THE STATE.


        ELLINGTON, Justice.

        A Fulton County jury found Joe Rayton guilty of murder in the

shooting death of Antonio Ladson.1 Rayton contends that the trial

court erred by refusing his request for a jury instruction on

voluntary manslaughter. Additionally, Rayton contends that he was



        The shooting occurred on May 20, 2016. On March 31, 2017, a Fulton
        1

County grand jury indicted Rayton, charging him with malice murder (Count
1); felony murder predicated on aggravated assault (Count 2); felony murder
predicated on possession of a firearm by a convicted felon (Counts 3 and 4);
aggravated assault with a deadly weapon (Count 5); possession of a firearm
during the commission of a felony (Count 6); possession of a firearm by a
convicted felon (Count 7); and possession of a firearm by a convicted felon
during the commission of a felony (Count 8). At a trial that ended on May 1,
2019, the jury found Rayton guilty on all counts. On May 22, 2019, the trial
court sentenced Rayton to serve life in prison without parole on Count 1, and
15 years in prison on Count 8. Counts 2, 3, and 4 were vacated by operation of
law, and the remaining counts merged for purposes of sentencing. Rayton filed
a timely motion for new trial, which he amended on December 1, 2020, and on
August 30, 2021. After a hearing, the trial court denied the motion on October
19, 2021. Rayton filed a timely notice of appeal, and the case was docketed in
this Court to the April 2022 term and submitted for a decision on the briefs.
denied effective assistance of counsel by his trial counsel’s objection

to a jury instruction requested by the State regarding accomplice

corroboration and by counsel’s failure to object to the prosecutor’s

statement during closing argument that Rayton’s own testimony

admitting that he shot Ladson during an attempted drug deal

precluded a self-defense verdict. For the reasons explained below,

we affirm.

     Pertinent to Rayton’s arguments on appeal, the evidence

presented at trial showed the following. Joe Adams, Rayton’s son,

testified as follows. In early May 2016, Ladson accused Adams of

stealing about $100 to $125 worth of drugs from a house where

Ladson and his partner, Sacarri Dodson, sold drugs. Ladson

repeatedly called Adams and left voice messages and sent text

messages threatening to kill his family. In those messages, Ladson

said that he knew where Adams, Rayton, Adams’s aunt, and his

grandmother lived and where Rayton’s wife, Wendy, worked.

Ladson also told Adams that he had “shot up” Rayton’s house.

Adams showed the texts to Rayton and to Wendy. On May 19,

                                  2
Ladson encountered Rayton and beat him up. At about 1:00 a.m. on

May 20, Adams, Rayton, and Darrius Winfield travelled from

Rayton’s home in Ellenwood to Elmwood Road in Atlanta, where

Rayton intended to buy cocaine as he had done there before. Winfield

drove Rayton’s car; Rayton sat in the front and directed Winfield

where to go; Adams sat behind Rayton. Rayton told Adams he

wanted to “stop and go see Corey [Smith].” When they reached

Elmwood Road, Rayton told Winfield to stop behind a red car parked

on the side of the road that Rayton said was Smith’s car. Rayton

walked from his car to the driver’s window of the red car, taking a

jar of marijuana, and called out, “Corey, I got something for you.”

When Rayton looked in the window, he frowned. Rayton leaned on

the car and started talking to Ladson, whom he addressed as “Tony”

and who was sitting in the driver’s seat. After some conversation,

they started to argue. Rayton then opened the jar and showed

Ladson the marijuana. Ladson reached down in his car “like he was

grabbing something.” Rayton jumped back, threw the jar of

marijuana into Ladson’s car, and pulled a gun out of his pocket.

                                 3
Rayton fired five or six times in Ladson’s direction. Rayton started

crying, looked to the sky, and said, “I’m sorry. I f***ed up.” Winfield,

Rayton, and Adams left in Rayton’s car. Later that morning, Adams

gave the gun Rayton used to shoot Ladson to Wendy and told her to

throw it away.

     Rayton testified as follows. He read the May 2016 text

messages from Ladson to Adams about Adams’s supposed debt for

stealing drugs from Ladson, messages that Rayton took as

threatening to him and his family. In the following days, Rayton

encountered Ladson, who told him, “I shot your house up.” On May

19, Rayton again encountered Ladson, who handed Rayton a phone,

made him dial his mother’s number, took the phone when she was

on the line, and threatened to kill her or Rayton if he did not get the

money Adams owed him. Before these events, Ladson had

threatened Rayton with a gun two times. Once, Ladson drove

Rayton’s car without permission, and, after Rayton threatened to

call the police if he did not return it, Ladson pointed a gun at Rayton

and said he would kill Rayton if Rayton turned him in to the police.

                                   4
The second time, Rayton witnessed an incident when Ladson

claimed a woman had his drugs, shot at her foot, hit her repeatedly

with his pistol, and put the pistol in her mouth. Rayton testified that

he tried to intervene, and Ladson told Rayton to stay out of his

business and pointed his gun at him.

     Rayton testified about shooting Ladson as follows. At about

1:00 a.m. on May 20, 2016, he asked Adams and Winfield to go with

him to Elmwood Road, where he had been purchasing drugs for

several years, so he could purchase cocaine from Ladson’s cousin,

Corey Smith. On Elmwood Road, they parked behind a red and black

car he believed to be Smith’s “red and black Monte Carlo Impala.”

While Winfield and Adams stayed in the car, Rayton walked up to

the driver’s side of the Impala calling out “Corey” and “Nephew;” he

had Wendy’s pistol in his pocket and was holding a jar of marijuana

that he intended to exchange for cocaine. He also had money in his

pocket. The driver of the Impala lowered the window, and, when

Rayton saw that it was Ladson and not Smith, his “heart . . .

dropped,” and he froze in fear. Ladson, who was having a

                                  5
conversation on his cell phone, told the other person to hold on and

put the phone in his lap. Ladson said to Rayton, “You got my

motherf***ing money? Didn’t I tell you earlier, if you ain’t got my

motherf***ing money, I’m going to kill you?” Ladson snatched the

jar of marijuana out of Rayton’s hand, and repeated his demand for

money and his threat. After Rayton told Ladson he had no money,

Ladson “reached up under the seat.” Because Ladson had just

threatened to kill Rayton and had threatened his family in the

previous weeks, because he had seen Ladson “do bodily harm to

people,” and because he knew that Ladson “carr[ied] a gun on him

at all times,” Rayton was so afraid for his life that he urinated on

himself. Rayton reached into his pocket for his pistol, just as Ladson

“came up” with “an object in his hand,” “something black,” and

Rayton “blanked” and “just started shooting.” In his testimony,

Rayton repeated many times that his life was in danger and that he

was scared when he started shooting Ladson. After the shooting,

Rayton left with Adams and Winfield, and returned to Rayton’s

house. Rayton decided to spend the night in a hotel, because he was

                                  6
afraid Ladson’s cousin and other fellow gang members “were going

to come and kill [him].”

     Winfield testified that he drove Rayton’s car that night; he

stopped, as instructed, behind a red car; Rayton got out, holding a

jar half full of loose marijuana, exchanged a few words with the man

sitting in the red car, reached into the car with the jar of marijuana

in what looked to be part of a drug transaction, “and then [Rayton]

shot the man.” Shandra Atkins testified that, in May 2016, she was

occasionally staying at Winfield’s home, along with Adams and his

sister. Before the shooting, Atkins was aware that Ladson was

making threats to Rayton’s family “because [Rayton] owed [Ladson]

some money for some powder” after Adams robbed the “trap spot”

where Ladson sold drugs and where Rayton sometimes bought

drugs. Adams told Atkins that Rayton told him that “[Rayton] was

going to have to end up killing [Ladson] . . . because “[Rayton] was

in fear [for] his family and his livelihood [from] the threats that were

being made.” In the weeks after the shooting, Adams told her what

happened to Ladson. Adams said that, on the night of the shooting,

                                   7
Winfield drove Rayton and Adams, and Rayton had a jar of

marijuana that he was supposed to give Ladson. According to

Adams, Rayton “basically threw the jar to [Ladson] . . . to distract

him” and “that is when he shot and killed him” using a gun that

belonged to Wendy.

      Wendy testified that Adams handed her gun to her on the

morning of the shooting and told her to get rid of it. She testified

that she gave the gun to a friend, who gave it to the lead detective

in the Ladson murder investigation. A firearms examiner testified

that Wendy’s gun, a Taurus .40-caliber pistol, had fired three .40-

caliber cartridge cases and two .40-caliber bullets that investigators

had collected from in and around the car in which Ladson was shot.

The detective testified that other evidence collected from that car, a

red Impala, included a glass jar, loose marijuana scattered over the

back seat, cocaine packaged for sale, and a quantity of cash. A

medical examiner testified that Ladson died from gunshot wounds

to the torso.

     1. Rayton contends that the trial court erred by refusing his

                                  8
request for a jury instruction on voluntary manslaughter as a lesser

offense of murder. His contention fails because the evidence did not

warrant such an instruction.

     Voluntary manslaughter is the killing of another person under

circumstances that would otherwise be murder when the killer

     acts solely as the result of a sudden, violent, and
     irresistible passion resulting from serious provocation
     sufficient to excite such passion in a reasonable person;
     however, if there should have been an interval between
     the provocation and the killing sufficient for the voice of
     reason and humanity to be heard, of which the jury in all
     cases shall be the judge, the killing shall be attributed to
     deliberate revenge and be punished as murder.

OCGA § 16-5-2 (a). “A trial court is required to give a requested

charge on voluntary manslaughter if there is slight evidence of the

elements of OCGA § 16-5-2 (a).” Hatney v. State, 308 Ga. 438, 441

(2) (841 SE2d 702) (2020). “A charge on voluntary manslaughter is

not available to a defendant whose own statement unequivocally

shows” that he used force against the victim “simply in an attempt

to defend himself” and when no other evidence shows that, when the

killing occurred, the defendant was “angered or impassioned” by


                                  9
provocative conduct by the victim. Tarpley v. State, 298 Ga. 442, 445

(3) (a) (782 SE2d 642) (2016) (citations omitted). See also Collins v.

State, 312 Ga. 727, 739 (6) (864 SE2d 85) (2021) (“To warrant a jury

charge on voluntary manslaughter, there must be at least slight

evidence that the accused was so influenced and excited that he

reacted passionately rather than simply in an attempt to defend

himself.” (citation and punctuation omitted)); Smith v. State, 296

Ga. 731, 737 (3) (770 SE2d 610) (2015) (“[N]either fear that someone

is going to pull a gun nor fighting are the types of provocation which

demand a voluntary manslaughter charge.”). “Whether the

defendant presented any evidence of provocation sufficient to excite

the passions of a reasonable person is a question of law.” Davenport

v. State, 311 Ga. 667, 672 (3) (859 SE2d 52) (2021).

     Here, Rayton argues that his trial testimony supported not

only a self-defense theory but, alternatively, the theory that

Ladson’s threatening words just before the shooting, combined with

his previous violent conduct that Rayton had witnessed and

Ladson’s terror campaign against Rayton and Rayton’s family,

                                 10
amounted to a serious provocation that caused Rayton to react

passionately. To that end, Rayton points to his testimony that

Ladson had previously stolen his car, shot at his home, pointed a

gun at him, threatened to kill him, threatened to kill his close family

members, physically assaulted him the previous day, and, when he

unexpectedly encountered Ladson in the middle of the night,

continued to threaten to kill him and his family. But Rayton never

testified that he was angry or inflamed by Ladson’s conduct just

before the shooting — only that he was scared and was defending

himself (as well as his family). And there was no other evidence that

the shooting was the result of a sudden, violent, and irresistible

passion. Rayton has failed to point to even slight evidence that he

reacted passionately to Ladson’s conduct rather than simply in an

attempt to defend himself. Consequently, the trial court did not err

in refusing to give a jury charge on voluntary manslaughter. See

Collins, 312 Ga. at 739-740 (6) (There was not even slight evidence

to support a jury instruction on voluntary manslaughter where the

defendant testified that the victim called him a “motherf***er” to his

                                  11
face, threatened to kill him, and pulled a handgun on him, but the

defendant “never testified that he was angry or mad or that he had

any other response showing he might have reacted passionately —

only that he was scared and was defending himself (as well as [his

companion]).”); Beck v. State, 310 Ga. 491, 496-497 (2) (852 SE2d

535) (2020) (There was not even slight evidence to support a jury

instruction on voluntary manslaughter where the defendant

testified that he was “just scared” and acting in defense of himself,

his girlfriend, and her family when he shot the victim, even where

there was evidence that the defendant knew the victim to carry a

gun, that the victim had threatened the defendant days prior to the

shooting, and that the defendant believed the victim was about to

shoot or strike the defendant’s girlfriend just before the defendant

shot him.); Tarpley, 298 Ga. at 444-445 (3) (a) (There was not even

slight evidence to support a jury instruction on voluntary

manslaughter where the defendant’s statements and testimony did

“not indicate that he killed [the victim] out of some irresistible

passion — whatever the source of that passion — but, instead, that

                                 12
the killing occurred because [the defendant] was ‘very afraid’ of [the

victim] that night.”).

     2. Rayton contends that he was denied the effective assistance

of counsel because his attorney objected to the State’s requested jury

instruction that an accomplice’s testimony must be corroborated and

failed to object to the prosecutor’s closing argument.

     To establish ineffective assistance of counsel, a defendant must

show that his trial counsel’s performance was deficient, which

“requires showing that counsel made errors so serious that counsel

was not functioning as the ‘counsel’ guaranteed the defendant by the

Sixth Amendment.” Strickland v. Washington, 466 U. S. 668, 687

(III) (B) (104 SCt 2052, 80 LE2d 674) (1984). The defendant must

also show that the deficient performance prejudiced the defense,

which requires showing that “there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. at 694 (III) (B). “A reasonable

probability is a probability sufficient to undermine confidence in the

outcome.” Id. If an appellant fails to show either deficiency or

                                 13
prejudice, this Court need not examine the other prong of the

Strickland test. See Hooper v. State, 313 Ga. 451, 455 (1) (870 SE2d

391, 396) (2022).

      (a) Rayton contends that his trial counsel rendered ineffective

assistance by objecting to the State’s requested jury instruction that

an accomplice’s testimony must be corroborated.2 At the hearing on

Rayton’s motion for a new trial, his trial counsel testified that he did

not want that instruction given because, in the defense’s framing of

the evidence, there was no intent to travel to Atlanta to kill Ladson

and no plan or conspiracy, and, therefore, there were no accomplices.

      “Decisions regarding trial tactics and strategy may form the

basis for an ineffectiveness claim only if they were so patently

unreasonable that no competent attorney would have followed such

a course.” Thomas v. State, 311 Ga. 706, 714 (2) (a) (859 SE2d 14)




      2 See OCGA § 24-14-8 (In “felony cases where the only witness is an
accomplice, the testimony of a single witness shall not be sufficient.
Nevertheless, corroborating circumstances may dispense with the necessity for
the testimony of a second witness[.]”). The State requested the pattern
instruction. See Suggested Pattern Jury Instructions, Vol. II: Criminal Cases,
§ 1.31.92 (4th ed., 2022).
                                     14
(2021) (citation and punctuation omitted). In particular, the decision

about “which jury charges to request [is a] classic matter[ ] of trial

strategy[.]” Id. (citations and punctuation omitted). Here, defense

counsel’s decision to object to the accomplice charge was consistent

with an objectively reasonable defense strategy of avoiding labeling

Adams, who was not charged with any crime in connection with the

shooting, as an accomplice, because identifying Adams as an

accomplice would have undermined Rayton’s claim that he was

surprised to encounter Ladson that night. Because Rayton has not

shown that his counsel’s performance was constitutionally deficient,

as required by Strickland, the trial court did not err in denying

Rayton’s motion for a new trial on this ineffective assistance of

counsel ground. See Thomas, 311 Ga. at 714 (2) (a); Walker v. State,

296 Ga. 161, 171 (3) (b) (766 SE2d 28) (2014).

     (b) Rayton also contends that he was denied effective

assistance by his trial counsel’s failure to object when the prosecutor

told the jury during closing argument that Rayton’s own testimony

precluded a self-defense verdict.

                                    15
     During the State’s closing argument, the prosecutor argued

that the jurors could

     only think about this case in two ways. . . . Either . . .
     Rayton was going down there to buy drugs, or he went
     down there knowing that he [was] going to murder . . .
     Ladson. . . . [Either] way you think about it, it’s still
     murder. And this is why – and this is the law: a person is
     not justified in using self-defense if that person is
     attempting to commit [or] is committing . . . a felony. The
     purchase and sale of cocaine is a violation of Georgia’s
     Controlled Substances Act, and that is a felony here. . . .
     You don’t get to go commit felonies or attempt to commit
     felonies and then claim self-defense. . . . So if you believe
     that . . . Rayton went down there to buy drugs, this
     analysis is over because you do not get self-defense.

Rayton’s trial counsel did not object to this line of argument. At the

motion for new trial hearing, counsel testified that he did not object

to the prosecutor’s statement because he saw no basis for objecting

and felt there was evidence to support the argument.

     The first view of the evidence suggested by the prosecutor, that

Rayton traveled to Atlanta for the purpose of killing Ladson, was a

reasonable inference based on the evidence, including evidence that

Rayton had recently said that he was going to have to kill Ladson

because he was in fear for his family and his livelihood due to the

                                  16
threats Ladson had been making and evidence that, armed with

Wendy’s gun, he went to an area on Elmwood Road where Ladson

was regularly known to be found selling drugs. Where, as in this

case,

        a prosecutor’s closing argument was based on permissible
        inferences and legitimately supported by the facts in
        evidence, an objection to the argument on the ground that
        the prosecutor was mischaracterizing the evidence would
        have been meritless, and counsel’s failure to make such
        an objection therefore is not evidence of ineffective
        assistance.

Fisher v. State, 309 Ga. 814, 822 (4) (848 SE2d 434) (2020) (citation

and punctuation omitted).

        The alternative view suggested by the prosecutor, that Georgia

law precluded Rayton from claiming self defense because he traveled

to Atlanta for the purpose of buying cocaine, was a fair paraphrase

of applicable law that the trial court charged the jury and was

supported by Rayton’s own testimony and by other evidence at trial.

The purchase of cocaine is a felony. See OCGA §§ 16-13-26 (1) (D);

16-13-30 (a), (c). Under applicable law, a defendant may not claim

self defense when his use of force admittedly occurs during the

                                   17
attempted commission of a felony. Under OCGA § 16-3-21 (a) and

(b),

       a person is justified in using force which is intended or
       likely to cause death or great bodily harm only if he or she
       reasonably believes that such force is necessary to
       prevent death or great bodily injury to himself or herself
       or a third person or to prevent the commission of a forcible
       felony. . . . A person is not justified in using force under
       [such] circumstances . . . if he . . . [i]s attempting to
       commit . . . a felony[. 3]

“[C]ounsel have every right to refer to applicable law in argument;

it is law that the court will not charge the jury that counsel is

prohibited from presenting.” Perez v. State, 309 Ga. 687, 695-696

(848 SE2d 395) (2020) (citation omitted; emphasis in original).

       We are unpersuaded by Rayton’s argument that the evidence




       3In this regard, the trial court instructed the jury:
      The State has the burden of [proving] beyond a reasonable doubt
      that the defense was not justified. A person is not just [sic] in using
      force if this person, (a) initially provokes the use of force against
      himself or herself with the intent to use such force as an excuse to
      inflict bodily harm upon the assailant; or (b) is attempting to
      commit, is committing, or is fleeing after . . . the commission or
      attempted commission of a felony, to wit, an alleged attempt to
      purchase cocaine, a violation of the Georgia Controlled Substances
      Act, said alleged act being a felony.
See Suggested Pattern Jury Instructions, Vol. II: Criminal Cases, § 3.10.10
(4th ed., 2022).
                                     18
established that he was not attempting to buy cocaine when he shot

Ladson. Rayton argues that “[a]ttempt requires a subjective belief

that a crime is factually possible,” citing to OCGA § 16-4-4, which

provides that it is no defense to a charge of a criminal attempt that

the crime was impossible under the attendant circumstances if the

crime would have been possible under circumstances “as the accused

believed them to be.”4 Based on this reading of OCGA § 16-4-4,

Rayton contends that “any ‘attempt’ to purchase crack-cocaine

ended as a matter of law . . . when [he] saw Ladson [in the car],”

instead of Smith, because he then “became subjectively aware that

he could not purchase crack-cocaine in the manner he intended[,]”

that is, from Smith. The jury was not required, however, to believe

Rayton’s testimony that he did not attempt to buy drugs from

Ladson. The evidence, including Rayton’s own testimony, showed




     4 In full, OCGA § 16-4-4 provides:
     It is no defense to a charge of criminal attempt that the crime the
     accused is charged with attempting was, under the attendant
     circumstances, factually or legally impossible of commission if
     such crime could have been committed had the attendant
     circumstances been as the accused believed them to be.
                                     19
that he went to Elmwood Road to buy cocaine and that he

approached Ladson’s car with money in his pocket and with a jar of

marijuana that he intended to exchange for cocaine. Both Winfield

and Adams testified that it looked like Rayton was commencing a

drug deal with Ladson before Rayton shot him. Rayton has failed to

show that his attempt to purchase cocaine before he shot Ladson fell

within the statutory definition of impossibility. Cf. Guzman v. State,

206 Ga. App. 170, 172 (2) (424 SE2d 849) (1992) (holding that the

appellant’s actual inability to complete a drug purchase because she

had no money with her fell within the definition of impossibility set

forth in OCGA § 16-4-4).

      Accordingly, the evidence warranted the court’s charge that a

person is not justified in using force if the person is attempting to

commit a felony and that attempting to purchase cocaine is a felony

under Georgia law; the prosecutor’s argument referred to applicable

law that the court did include in its jury charge; and an objection to

the   argument    on   the   ground    that   the   prosecutor   was

mischaracterizing the law would have been meritless. Counsel’s

                                 20
failure to make such an objection therefore was neither

professionally deficient nor prejudicial. See Perez, 309 Ga. at 695-

696; Varner v. State, 306 Ga. 726, 734-735 (3) (c) (832 SE2d 792)

(2019).

     Judgment affirmed. All the Justices concur.




                                21